MEMORANDUM **
Lu Xue and Wenyu Niu, formerly husband and wife, and natives and citizens of China, petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming the Immigration Judge’s (“IJ”) order denying their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petitions for review.
Substantial evidence supports the IJ’s adverse credibility finding because there are material inconsistencies in the evidence presented that go to the heart of the claims. See Chebchoub v. I.N.S., 257 F.3d 1038, 1043 (9th Cir.2001). Because the IJ had a basis to doubt Xue and Niu’s credibility, she could properly consider the lack of documentary evidence to corroborate their claims. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004).
Because Xue and Niu failed to demonstrate their eligibility for asylum, it follows that they did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Substantial evidence also supports the denial of relief under the CAT. See id at 1157.
The petitions for review are DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.